Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-5-2006

Hoxha v. Levi
Precedential or Non-Precedential: Precedential

Docket No. 05-3149




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hoxha v. Levi" (2006). 2006 Decisions. Paper 262.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/262


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                       No. 05-3149



                   KRENAR HOXHA,

                                                  Appellant

                            v.

            TROY LEVI, WARDEN OF
    PHILADELPHIA FEDERAL DETENTION CENTER



      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                  (D.C. No. 05-cv-01211)
       District Judge: Honorable Berle M. Schiller



                   Argued June 1, 2006

  Before: AMBRO, FUENTES, and GREENBERG, Circuit
                     Judges.

              (Opinion filed October 3, 2006)


Thomas P. Pfender (ARGUED)
7137 Torresdale Avenue
Philadelphia, PA 19135

ATTORNEY FOR APPELLANT
Paul Mansfield
Assistant United States Attorney
Robert A. Zauzmer
Assistant United States Attorney
Chief of Appeals
Patrick L. Meehan
United States Attorney
Office of the United States Attorney
615 Chestnut Street
Philadelphia, PA 19106

Douglas N. Letter (ARGUED)
United States Department of Justice
Civil Division
950 Pennsylvania Avenue, N.W.
Room 7513
Washington, DC 20530

ATTORNEYS FOR APPELLEE



               ORDER AMENDING OPINION


FUENTES, Circuit Judge.

      IT IS NOW ORDERED that the published Opinion in the
above case filed October 3, 2006, be amended as follows;

      On page 2, second line, replace “Albania” with
“Albanian”.

                           By the Court,


                           /s/ Julio M. Fuentes
                           Circuit Judge

DATED: 5 October 2006


                               2